vax excupt ano government entities division department of the treasury internal_revenue_service washington d c aug uniform issue list set ep rat legend taxpayer a plan x ira insurance_company n insurance_company m amount b credit_union c dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount b taxpayer a asserts that his failure to complete a rollover of amount b within the 60-day period prescribed by sec_402 of the internal_revenue_code code was due to the failure of insurance_company n to make a direct_rollover of amount b into ira y as requested by taxpayer a taxpayer a represents that on date his employer implemented a reduction in force and terminated taxpayer a’s employment on date taxpayer a opened ira y to receive his plan x rollover funds with insurance_company n on date taxpayer a completed a withdrawal request with insurance_company n to directly rollover his plan x account balance into his recently established ira y with insurance_company m however on date insurance_company n transferred amount b into taxpayer a's checking account at credit_union c instead of ira y as specified by taxpayer a's written instructions on date four days after the end of the day rollover period amount b was transferred from credit_union c into ira y based on the above documentation and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount b was due to the failure of insurance_company n to make a direct_rollover of amount b into ira y as requested by taxpayer a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount b into ira y will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘ if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group cc
